By the Court,
Kingman, J.
This case is brought before this court by an agreement of the parties in writing, in which it is stipulated that all the issues in this cause be heard, argued and determined, and that final order and decree be made and entered in said cause, etc. In order to expedite business and save expense to the parties, this court have consented to examine the various questions raised in the case, and to make a final disposition of them, in the same manner it would have done had the cause been tried on its merits in the district court, and regularly brought to this court by appeal.
We have already decided at the present term of this court, *103in the case of Nash v. Brown, that the act of the last legislature, by which it was proposed to change the boundary line between the counties of Laramie and Albany, was not legally passed over the veto of the governor, and therefore never became a law of this territory. This was the principal question involved in the present ease, and must be decisive of them all, unless as is contended by the county of Laramie, the railroad company, in consequence of its negligence or mistake of the law, has estopped itself from setting up any defense that will protect it from paying the taxes assessed in both the defendants’ counties. It is contended that our statutes have provided a tribunal in the ■ county board of equalization, where this question should have been heard and where full and adequate justice might have been done, and as the plaintiff has neglected to apply these in due season he is now without remedy. We cannot see how the county board of equalization in either of the counties could have acted on the question involved in this case, or how the railroad company could have acted so as to avoid meeting this precise dilemma in one or the other of these counties. The emergency has not grown out of the action, or the want of action, on the part of this plaintiff, but is the necessary consequence of the assertion of a right to tax the same property in each of the defendants’ counties. This is peculiarly a case for equitable cognizance, and one in which an order to interplead would seem to be the only adequate remedy; and upon such an order we are satisfied that the only result that could be reached would be a decree that the railroad company pay the tax as assessed in the county of Albany, and that the county of Laramie be perpetually enjoined from collecting or attempting to collect the tax assessed on that portion of the plaintiff’s property situate in the county of Albany, and that each party pay its own costs.
And it is so decreed.